Citation Nr: 1531524	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-42 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a temporary total evaluation based on treatment for a service-connected disability requiring convalescence.  

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for a herniated disc condition. 

4.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for asthma. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to August 1980 and from October 1981 to June 2002.  

These matters come before the Board of Veterans' Appeals (Board) from a February 2010 administrative decision by the Department of Veterans Affairs in Wichita, Kansas, which found that the Veteran's substantive appeal (via VA Form 9) was not timely filed to appeal the April 2008 rating decision which denied entitlement to service connection for sleep apnea and a herniated disc condition and denied a claim to reopen the issue of entitlement to service connection for asthma.  

In a July 2013 decision, the Board found that the Veteran timely perfected an appeal for the April 2008 decision which denied the claims for entitlement to service connection for sleep apnea and a herniated disc, and the claim to reopen entitlement to service connection for asthma.  

The issue of entitlement to a temporary total evaluation based on treatment for a service-connected disability requiring convalescence was granted by the RO in an August 2014 rating decision.  Further, in a January 2015 correspondence, the Veteran wrote that she wishes to withdraw the appeal for a temporary 100 percent for left thumb condition.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for sleep apnea and herniated disc and whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In January 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she was withdrawing her pending appeal for entitlement to a temporary total evaluation based on treatment for a service-connected disability requiring convalescence.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, an August 2014 rating decision granted service connection for limitation of motion of the left wrist with a temporary evaluation of 100 percent effective November 20, 2012 based on surgical treatment necessitating convalescence, and a noncompensable evaluation is assigned from January 1, 2013.  In a January 2015 correspondence, the Veteran's representative provided that the "Veteran wishes to drop appeal on the issue of temporary 100% for left thumb condition."  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The Veteran has withdrawn the claim for entitlement to a temporary total evaluation based on treatment for a service-connected disability requiring convalescence, and the appeal is dismissed to this extent only.  


REMAND

By way of background, in October 2007, the Veteran filed an informal claim for entitlement to service connection for sleep apnea and a herniated disc as well as a claim to reopen her previous denied claim of asthma.  In an April 2008 rating decision, the RO denied entitlement to service connection for sleep apnea and a herniated disc, and denied the Veteran's petition to reopen a claim for service connection for asthma.  The Veteran filed a timely notice of disagreement in December 2008, and a Statement of the Case (SOC) was issued in September 2009.  The Veteran submitted a substantive appeal (via a VA Form 9) to her representative at the VA facility on November 6, 2009.  The Veteran's representative asserted that the substantive appeal was timely submitted to VA on November 10, 2009 but the substantive appeal was time-stamped as received by VA on November 30, 2009 due to the VA facility's internal processing of mail.  

In a July 2013 decision, the Board found that the evidence was in equipoise as to whether the Veteran's substantive appeal was received by VA on November 10, 2009.  As such, the Board found that the Veteran had timely filed her substantive appeal on the issues of entitlement to service connection for sleep apnea and a herniated disc and the claim to reopen the issue of entitlement to service connection for asthma, and the appeal was granted to this extent only and returned to the RO.  A review of the record shows a substantial amount of evidence, including relevant medical evidence, has been added to the record since the September 2009 SOC.  Evidence was associated with the file prior to the transfer of the case to the Board, and therefore is not subject to waiver.  See 38 C.F.R. § 19.37(a) (2014) (providing that evidence received by the RO prior to transfer of the records to the Board after an appeal has been initiated (including evidence received after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition.  If the Statement of the Case and any prior Supplemental Statements of the Case were prepared before the receipt of the additional evidence, a Supplemental Statement of the Case will be furnished to the appellant and his or her representative as provided in § 19.31 of this part, unless the additional evidence received duplicates evidence previously of record which was discussed in the Statement of the Case or a prior Supplemental Statement of the Case or the additional evidence is not relevant to the issue, or issues, on appeal).   Accordingly, the case must be remanded for issuance of a supplemental SOC.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims on appeal and consider all evidence on file to include all submissions since the September 2009 SOC.  If the benefits sought remain denied, the Veteran and her representative must be provided a Supplemental SOC. An appropriate period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


